DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
Application Status
Amended claim 1-60 and 71 are under examination.
Claim 61-70 are withdrawn from examination.
Claim 1-60 and 71 are rejected.
Withdrawn Rejections
The 112, second paragraph rejections set forth in previous office action have been withdrawn in light of Applicant’s amendments submitted on 10/18/2021. 
Claim Objections
Claim 1 and 2 are objected to because of the following informalities: 
in claim 1, line 12-13, the recitation of “… a non-soy oilseed protein product…” should be “…the non-soy oilseed protein product…” since antecedent basis have been established in claim1, line 1-2; and 
in claim 2, line 2, the recitation of “…a non-soy oilseed protein product…” should be “…the non-soy oilseed protein product…” since antecedent basis have been established in claim 1, line 1-2   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the recitation of “…said acid insoluble solid material…is dried to form a non-soy oilseed protein product having a protein content of at least about 60 wt% (Nx6.25) on a dry weight basis…” is confusing because claim 1, line 11-12 as amended recites “…the non-soy oilseed protein solution comprising a non-soy oilseeds protein product…”; hence it is unclear which component, the acid insoluble solid material or the non-soy oilseed protein solution, comprise the claimed product, the non-soy oilseed protein product. The claim is indefinite. Claim 3, 4, 5, 6, 7, 8, 9, 10 and 71 are also rejected since the claims are depended upon rejected claim 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-60 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Schwezier et al. (US 2014/003724 A1).
Regarding claim 1, 2, 3, 9, 10,  20, 34, 53, 54, 55, 56, 57, 58, 59, 60 and 71, Schweizer et al. (Schweizer) discloses a process of obtaining hemp protein product (non-soy oilseed protein product) (‘824, [0025]; [0056]) having a protein content of least about 60 wt% (Nx6.25) d.b. (‘824, [0019], [0056]), which is in range with the cited range. 
Schweizer discloses separating a residual hemp protein source from aqueous protein solution (‘824, [0035], claim 1); adjusting a pH of the aqueous solution to a pH of about 1.5 to about 4.4 (‘824, [0011], claim 1) to produce an acidified hemp protein solution and separating acidified hemp protein solution from residual hemp protein source (insoluble solid material) (‘824, [0013], [0042]). With respect to claim 9, 10, 53, 54, 55, 57, 58, 59, 60 and 71, the recitation is dependent upon claim 1, wherein the language of “optionally” steps recited in claim 1, is not required in the claim 1, hence does not farther limit claim 1. 
With respect to the limitation of “…wherein the non-soy oilseed protein product is prepared without addition of a salt…”, wherein the limitation is interpreted as a condition in the separating step to produce a non-soy oilseed protein product and not limiting to all the steps in the claimed process; 
With respect to claim 56, the water is considered a reducing agent because the water acts a reducing agent to solubilize the protein from the protein source. 
Regarding claim 11, Schweizer discloses extracting at a temperature of between about 1°C and about 100°C (‘824, [0029], claim 5), which is in range with the cited range.  
Regarding claim 14, Schweizer discloses the aqueous protein solution with a protein concentration of about 5 to about 50 g/L (‘824, [0033]), which is in range with the cited range.
Regarding claim 15, Schweizer discloses an antioxidant on the water (‘824, [0051], claim 10).
Regarding claim 16, Schweizer discloses the aqueous protein solution is treated with an adsorbent to remove colour and/or odour compounds from the aqueous protein solution (824, claim 11). 
Regarding claim 17, Schweizer discloses after the separating step the aqueous protein solution is diluent with water at a temperature of about 20°C to about 35°C, (‘824, [0040]) which is in range with the cited range. 
Regarding claim 35, Schweizer discloses the process comprising concentrating step the acidified hemp protein solution having a protein concentration of about 50 to about 300 g/L (‘824, [0045]) which is in range with the cited range. 
Regarding claim 36, Schweizer discloses the process comprising the concentrating step the acidified hemp protein solution with ultrafiltration having a molecular weight cut-off about 1,000 to about 1,000,000 Daltons (‘824, [0046]), which is in range with cited range.  
Regarding claim 37, 38 and 39, Schweizer discloses the process comprising the concentrating step the acidified hemp protein solution with diafiltering step (‘824, [0048]-[0049]) with diafiltration 
Regarding claim 40, Schweizer discloses the process comprising the concentrating step the acidified hemp protein solution with the diafiltering step (‘824, [0048]-[0049]) is effected until no significant further quantities of contaminants or visible colour are present in a permeate (‘824, claim 29).
Regarding claim 41, Schweizer discloses the diafiltration step is effected until a retentate has been sufficiently purified so as to provide a protein isolate with a protein content of at least about 90 wt% (N x 6.25) d.b. (‘824, claim 30).
Regarding claim 42, Schweizer discloses the diafiltration step is effected using a membrane having a molecular weight cut-off selected from the group consisting of about 1,000 to about 1,000,000 daltons (‘824, claim 32), which is in range with the cited range. 
Regarding claim 43, Schweizer discloses an antioxidant is present in the diafiltration medium during at least part of the diafiltration step (‘824, claim 33). 
Regarding claim 44 and 45, Schweizer discloses the concentration step and diafiltration step are carried out at a temperature of about 2° to about 65°C, (‘824, claim 34), which is in range with the cited range. The temperature of about 2° to about 65°C, is considered a heat-treatment step. 
Regarding claim 46, 47 and 48
Regarding claim 49, Schweizer discloses the pasteurization step is cooled at a temperature of about 25°C to about 40°C (‘824, [0055]), which in range with the cited range. 
Regarding claim 50, Schweizer discloses the concentration step and diafiltration step, wherein the acidified hemp protein solution is treated with an adsorbent to remove colour and/or odour compounds (‘824, claim 37). 
Regarding claim 51, Schweizer discloses the concentration step and diafiltration step, wherein the acidified hemp protein solution is pasteurized prior to drying step (‘824, claim 38). 
Regarding claim 52, Schweizer discloses the pasteurization step if effected at a temperature of about 60 to about 65C for about 10 to about 15 minutes, (‘824, claim 40) which is in range with the cited range. 
Regarding claim 53, Schweizer discloses concentrated and diafiltered acidified soy protein solution is subjected to drying step to provide a non-soy oilseed protein isolate having a protein content of at least about 90 wt% (N x 6.25) d.b. (’824, claim 41).
Regarding claim 4, 5, 6, 7, 8 and 71, Schweizer teaches the residual hemp protein source (insoluble solid material) (‘824, [0013], [0042]) is diluted (mixing) with about 0.1 to about 10 volumes (‘824, [0039]), which overlaps the cited range; and a pH about 1.5  about 4.4 (‘824, [0041]-[0042]) which overlaps the range in claim 4, 5, 6, 7, 8 and 71. 
Regarding claim 12 and 13, Schwezier discloses the claimed invention as discussed above. Schwezier discloses the extracting with the water and food wade acid (pH adjusting agent), sodium hydroxide conducted at a pH of about 4.5 to about 11 (‘824, [0030]), which overlaps the cited range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
Regarding claim 18, 19, 21, 22, 23, 24, 25, and 26, Schwezier teaches the process of using the hemp protein source to obtain the hemp protein product. Schwezier does not explicitly recites oilseed material as recited in the claims; however, the recited oilseed materials are well-known in the art to obtain protein product(s) in protein extraction process. It would have been obvious to one of ordinary skill in the art to be motivated to use well-known oilseed materials including the recited oilseed product in claim 18, 19, 21, 22, 23, 24, 25, and 26 as a matter of preference. Additionally, Schwezier clearly teaches the adjusting the pH of the aqueous solution to a pH of about 1.5 to about 4.4 (‘824, [0011], claim 1) to produce an acidified protein solution, which overlaps the cited ranges in the claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 27, Schwezier clearly teaches the adjusting the pH of the aqueous solution to a pH of about 2 to about 4 (‘824, [0011], claim 1) to produce an acidified protein solution, which overlaps the cited ranges in the claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 28, 29, 30, 31 and 32
Regarding claim 33, Schweizer discloses the pasteurization step is cooled at a temperature of about 25°C to about 40°C (‘824, [0055]), which overlaps the cited range. 

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 
Schweizer discloses a process of obtaining hemp protein product (non-soy oilseed protein product) (‘824, [0025]; [0056]) having a protein content of least about 60 wt% (Nx6.25) d.b. (‘824, [0019], [0056]), which is in range with the cited range. 
Schweizer discloses separating a residual hemp protein source from aqueous protein solution (‘824, [0035], claim 1); adjusting a pH of the aqueous solution to a pH of about 1.5 to about 4.4 (‘824, [0011], claim 1) to produce an acidified hemp protein solution and separating acidified hemp protein solution from residual hemp protein source (insoluble solid material) (‘824, [0013], [0042]).  With respect to the limitation of “…wherein the non-soy oilseed protein product is prepared without addition of a salt…”, wherein the limitation is interpreted as a condition in the separating step to produce a non-soy oilseed protein product and not limiting to all the steps in the claimed process; Schweizer teaches in one embodiment wherein the separating step is without adding (addition) of a salt (‘824, [0035]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792